SHIVERS, Senior Judge.
Appellant appeals his conviction, after, jury trial, of aggravated battery with a firearm. We affirm his conviction but reverse his sentence and remand for resen-tencing.
As the state concedes, appellant’s aggravated battery conviction was improperly reclassified from a second-degree felony to a first-degree felony, pursuant to section 775.087(1), Florida Statutes (1989) because, in this case, the use of a weapon was an essential element of appellant’s crime. See Lareau v. State, 573 So.2d 813 (Fla.1991) and Brown v. State, 583 So.2d 742 (Fla. 1st DCA 1991). Therefore, appellant’s sentence is reversed and this cause is remanded for resentencing without reclassification pursuant to section 775.087, Florida Statutes.
ERVIN and WOLF, JJ., concur.